

	

		II

		109th CONGRESS

		1st Session

		S. 821

		IN THE SENATE OF THE UNITED STATES

		

			April 15, 2005

			Mr. Stevens (for

			 himself, Mr. Baucus,

			 Mr. Burns, Mr.

			 Bennett, Mr. Inouye,

			 Mr. Thomas, Ms.

			 Murkowski, Ms. Mikulski,

			 Mr. Domenici, Mr. Salazar, Mr.

			 Cochran, and Mrs. Feinstein)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Banking, Housing, and Urban

			 Affairs

		

		A BILL

		To require the Secretary of the Treasury to mint coins in

		  commemoration of the founding of America’s National Parks, and for other

		  purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the National Park Anniversaries-Great

			 American Spaces Commemorative Coin Act.

		2.FindingsThe Congress finds the following:

			(1)The National Park Foundation is the

			 congressionally-chartered nonprofit partner of America's National Parks.

			(2)The mission of the National Park Foundation

			 is to strengthen the enduring connection between the American people and their

			 National Parks by raising private funds, making strategic grants, creating

			 innovative partnerships, and increasing public awareness of National

			 Parks.

			(3)The parks

			 represented in this program represent some of the most beloved and treasured

			 National Parks in America.

			(4)The National Park

			 Service was established in 1916, to preserve and protect great scenic parks

			 such as Grand Canyon National Park and Yosemite National Park, and to manage

			 battlefields such as Gettysburg National Military Park and historical sites

			 such as the Lincoln Memorial.

			(5)Theodore Roosevelt

			 said that nothing short of defending this country in wartime compares in

			 importance with the great task of leaving this land even a better land for our

			 descendants than it is for us.

			(6)National Parks

			 established under the presidency of Theodore Roosevelt, such as Grand Canyon

			 National Park and Devils Tower National Monument, are the embodiment of that

			 ideal.

			3.Coin

			 specifications

			(a)$1 silver coins

			 for national parks observing historic anniversaries of their

			 foundingThe Secretary of the

			 Treasury (in this Act referred to as the Secretary) shall mint

			 and issue not more than 300,000 $1 coins for each of the National Parks

			 specified in section 4(c), each of which shall—

				(1)weigh 26.73

			 grams;

				(2)have a diameter of

			 1.500 inches; and

				(3)contain 90 percent

			 silver and 10 percent copper.

				(b)Legal

			 tenderThe coins minted under this Act shall be legal tender, as

			 provided in section 5103 of title 31, United States Code.

			(c)Numismatic

			 itemsFor purposes of sections 5134 and 5136 of title 31, United

			 States Code, all coins minted under this Act shall be considered to be

			 numismatic items.

			4.Design of

			 coins

			(a)Design

			 requirements

				(1)In

			 generalThe design of the coins minted under this Act shall be

			 developed in consultation with the National Park Foundation, and shall be

			 emblematic of the National Park being commemorated on each coin.

				(2)Designation and

			 inscriptionsOn each coin minted under this Act, there shall

			 be—

					(A)a designation of

			 the value of the coin;

					(B)an inscription of

			 the year in which the coin is minted; and

					(C)inscriptions of the

			 words Liberty, In God We Trust, United

			 States of America, and E Pluribus Unum.

					(b)Design

			 SelectionThe design for the coins minted under this Act shall

			 be—

				(1)selected by the

			 Secretary, after consultation with the Commission of Fine Arts and the National

			 Park Foundation; and

				(2)reviewed by the

			 Citizens Coinage Advisory Committee established under section 5135 of title 31,

			 United States Code.

				(c)National parks

			 To Be commemoratedThe National Parks to be commemorated in

			 accordance with this Act, the year of commemoration, and the anniversary to be

			 observed are as follows:

				

					

						

							Year of

					 IssuanceNational Park

					 or Park ServiceAnniversary

							

						

						

							2007Devils Tower National

					 Monument 100th

							

							2008Grand Canyon National Park

					 100th

							

							2010Glacier National Park

					 100th

							

							2011Lincoln

					 Memorial100th

							

							2014Yosemite National Park

					 150th

							

							2015Rocky Mountain National

					 Park 100th

							

							2016National Park

					 Service100th

							

							2017Denali National Park

					 100th

							

							2018Acadia National Park

					 100th

							

							2019Zion National

					 Park100th

							

							2020Gettysburg National

					 Military Park125th

							

						

					

				

			5.Issuance of

			 coins

			(a)Quality of

			 coinsCoins minted under this Act shall be issued in uncirculated

			 and proof qualities.

			(b)Mint

			 facilityOnly 1 facility of

			 the United States Mint may be used to strike any particular quality of the

			 coins minted under this Act.

			(c)Commencement of

			 issuanceThe Secretary may issue coins minted under this Act

			 beginning January 1 of the year of issuance, as specified in section 4(c),

			 except that the Secretary may initiate sales of such coins, without issuance,

			 before such date.

			(d)Termination of

			 minting authorityNo coins shall be minted under this Act after

			 December 31 of the year of issuance specified in section 4(c).

			6.Sale of

			 coins

			(a)Sale

			 priceNotwithstanding any other provision of law, the coins

			 issued under this Act shall be sold by the Secretary at a price equal to the

			 face value, plus the cost of designing and issuing such coins (including labor,

			 materials, dies, use of machinery, overhead expenses, and marketing).

			(b)Bulk

			 salesThe Secretary shall make bulk sales of the coins issued

			 under this Act at a reasonable discount.

			(c)Prepaid orders

			 at a discount

				(1)In

			 generalThe Secretary shall accept prepaid orders for the coins

			 minted under this Act before the issuance of such coins.

				(2)DiscountSale

			 prices with respect to prepaid orders under paragraph (1) shall be at a

			 reasonable discount.

				(d)Sales of single

			 coins and sets of coinsCoins of each design specified under

			 section 4(c) may be sold separately or as a set containing other coins

			 authorized by this Act.

			7.Surcharges

			(a)Surcharge

			 requiredAll sales of coins issued under this Act shall include a

			 surcharge of $10 per coin.

			(b)DistributionSubject

			 to section 5134(f) of title 31, United States Code, all surcharges received by

			 the Secretary from the sale of coins issued under this Act shall be promptly

			 paid by the Secretary to the National Park Foundation for use as

			 follows:

				(1)50

			 percent of the surcharges received shall be used by the National Park

			 Foundation in support of all National Parks.

				(2)50 percent of the surcharges received shall

			 be used by the National Park Foundation for the benefit of the National Parks

			 designated in section 4(c) (in addition to any amount allocable to any such

			 Park from expenditures of amounts under paragraph (1)).

				(c)AuditsThe

			 National Park Foundation shall be subject to the audit requirements of section

			 5134(f)(2) of title 31, United States Code, with regard to the amounts received

			 by the Foundation under subsection (b).

			8.Financial

			 assurances

			(a)No net cost to

			 the GovernmentThe Secretary shall take such actions as may be

			 necessary to ensure that minting and issuing coins under this Act will not

			 result in any net cost to the United States Government.

			(b)Payment for

			 coinsA coin shall not be issued under this Act unless the

			 Secretary has received—

				(1)full payment for

			 the coin;

				(2)security

			 satisfactory to the Secretary to indemnify the United States for full payment;

			 or

				(3)a guarantee of

			 full payment satisfactory to the Secretary from a depository institution, the

			 deposits of which are insured by the Federal Deposit Insurance Corporation or

			 the National Credit Union Administration Board.

				

